NUMBER 13-22-00226-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


GERARDO CASTILLO,                                                          Appellant,

                                          v.

U.S. BANK, N.A., SUCCESSOR TRUSTEE
TO LASALLE BANK NATIONAL ASSOCIATION,
ON BEHALF OF THE HOLDERS OF BEAR
STEARNS ASSET BAKED SECURITIES I
TRUST 2007-HE7, ASSET-BACKED
CERTIFICATES SERIES 2007-HE7,                                             Appellees.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                ORDER TO FILE APPELLANT’S BRIEF

            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      This cause is currently before the Court on appellant’s second amended motion

for extension of time to file brief. The Court, having fully examined and considered the
extensions previously granted in this cause and appellant’s pending motion is of the

opinion that the extension requested should be granted by Order.

       It is therefore ordered that pro se appellant Gerardo Castillo file an appellate brief

with this Court on or before 5:00 p.m. on January 27, 2023. Appellant is reminded the

Court may dismiss the appeal for want of prosecution, unless appellant complies with this

order or timely requests an extension which reasonably explains the failure and

appellees are not significantly injured by the appellant’s failure to timely file a

brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).

                                                                       PER CURIAM


Delivered and filed the
22nd day of December, 2022.




                                              2